      Case 4:17-cv-03440-DMR Document 101 Filed 06/23/20 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David Eiseman (Bar No. 114758)
 2   davideiseman@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Ryan S. Goldstein (Bar No. 208444)
 6   ryangoldstein@quinnemanuel.com
   865 S. Figueroa St., Floor 10
 7 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Jared W. Newton (admitted pro hac vice)
10   jarednewton@quinnemanuel.com
     K. Kevin Chu (admitted pro hac vice)
11   kevinchu@quinnemanuel.com
   1300 I Street, NW, Suite 900
12 Washington, D.C. 20005
   Telephone:     (202) 538-8000
13 Facsimile:     (202) 538-8100

14 MINAMINO LAW OFFICE, PLLC
     Koichiro Minamino (admitted pro hac vice)
15   mick@minaminolaw.com
   1300 I Street, NW
16 Washington, D.C. 20005
   Telephone:     (202) 777-3638
17
   Attorneys for Defendants
18 HAMAMATSU CORPORATION,
   HAMAMATSU PHOTONICS K.K., and
19 PHOTONICS MANAGEMENT CORP.

20                              UNITED STATES DISTRICT COURT
21                             NORTHERN DISTRICT OF CALIFORNIA
22 SEMICAPS PTE LTD.,                                 CASE NO. 17-cv-03440-DMR

23                Plaintiff,                          [PROPOSED] ORDER GRANTING
                                                      DEFENDANTS’ UNOPPOSED MOTION
24         vs.                                        FOR ISSUANCE OF LETTER OF
                                                      REQUEST FOR INTERNATIONAL
25 HAMAMATSU CORPORATION, et al.,                     JUDICIAL ASSISTANCE TO DEPOSE
                                                      AND REQUEST DOCUMENTS FROM
26                Defendants.                         IPFA
27
                                                      Judge: Honorable Donna M. Ryu
28
                                                                                 Case No. 17-cv-03440-DMR
                                [PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF
                                                 LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
       Case 4:17-cv-03440-DMR Document 101 Filed 06/23/20 Page 2 of 2




 1          Before the Court is the Unopposed Motion for Issuance of Letter of Request for

 2 International Judicial Assistance (“Motion”), which was filed by Defendants Hamamatsu

 3 Corporation, Hamamatsu Photonics, K.K., and Photonics Management Corp. (collectively,
                           97
 4 “Defendants”) (Dkt. No. ___).

 5          After consideration, the Court GRANTS Defendants’ Motion. Accordingly, the Court will
 6 execute the Letter of Request for International Judicial Assistance (“Letter of Request”) attached

 7 as Exhibit 1 to Defendants’ Motion. The clerk is directed to authenticate, under seal of this Court,

 8 the Court’s signature on the Letter of Request. Counsel for the Defendants, or their agent, are

 9 hereby ORDERED to arrange receipt of the materials from the Court by contacting the Clerk’s

10 Office and to deliver the issued Letter of Request to the proper authority in Singapore.

11                                                                     ISTRIC
                                                                  TES D      TC
12          IT IS SO ORDERED.                                   TA




                                                                                      O
                                                            S




                                                                                       U
                                                          ED
13




                                                                                        RT
                                                                             D
                                                                       RDERE
                                                      UNIT

           June 23, 2020                                         S O O
14 Dated: ____________________                             IT IS
                                                 ____________________________________




                                                                                              R NIA
                                                 The Honorable Donna M. Ryu
15                                               United States District Court Magistrate Judge
                                                                           na M.    Ryu
                                                       NO




16                                                                 ge D on




                                                                                              FO
                                                                Jud
                                                        RT




                                                                                          LI
17
                                                               ER
                                                          H




                                                                                      A
                                                                    N                     C
18                                                                                    F
                                                                        D IS T IC T O
                                                                              R
19

20

21

22

23

24

25

26

27

28
                                                     -2-                         Case No. 17-cv-03440-DMR
                                  [PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF
                                                   LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
